Name: 79/35/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 13 January 1975 on the nomenclature and rates of conventional duty for certain products and the general rules for interpreting and applying the said nomenclature and duties
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-01-16

 Avis juridique important|41979D003579/35/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 13 January 1975 on the nomenclature and rates of conventional duty for certain products and the general rules for interpreting and applying the said nomenclature and duties Official Journal L 010 , 16/01/1979 P. 0013 - 0013 Spanish special edition: Chapter 02 Volume 5 P. 0141 Portuguese special edition Chapter 02 Volume 5 P. 0141 ****( 1 ) OJ NO L 172 , 22 . 7 . 1968 , P . 1 . ( 2 ) OJ NO L 295 , 1 . 11 . 1974 , P . 1 . ( 3 ) OJ NO L 1 , 1 . 1 . 1972 , P . 383 . DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , OF 13 JANUARY 1975 ON THE NOMENCLATURE AND RATES OF CONVENTIONAL DUTY FOR CERTAIN PRODUCTS AND THE GENERAL RULES FOR INTERPRETING AND APPLYING THE SAID NOMENCLATURE AND DUTIES ( 79/35/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , HAVE DECIDED AS FOLLOWS : ARTICLE 1 THE CUSTOMS NOMENCLATURE COMMON TO THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY AND THE CONVENTIONAL DUTIES APPLICABLE IN RESPECT OF PRODUCTS COMING UNDER THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY SHALL BE AS SHOWN IN COUNCIL REGULATION ( EEC ) NO 950/68 OF 28 JUNE 1968 ON THE COMMON CUSTOMS TARIFF ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2658/74 ( 2 ). THE NOMENCLATURE AND DUTIES REFERRED TO ABOVE SHALL BE INTERPRETED AND APPLIED AS PROVIDED IN THE PRELIMINARY PROVISIONS OF THAT TARIFF . ARTICLE 2 DECISION 72/1/ECSC ( 3 ) IS HEREBY REPEALED . ARTICLE 3 MEMBER STATES SHALL TAKE ALL THE MEASURES REQUIRED TO IMPLEMENT THIS DECISION . DONE AT BRUSSELS , 13 JANUARY 1975 . THE PRESIDENT GARRET FITZGERALD